DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the driver piston" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  A “driver piston” is not previously defined.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohl et al. (US Patent No. 10,940,524) in view of Audi (DE 10 2010/006404, copy attached, English Machine Translation attached; references to disclosure are given to translation).
Claim 1:
	Kohl teaches a bolt setting method of a nail-shaped bolt (36) with a head and a shaft extending from there (c. 3, l. 8-16, 34-41), ending in a tapered manner (nail is tapered, figures 2 and 3) into at least one component (c. 3, l. 8-33; “components” which are stacked), wherein the bolt is set into the at least one component nearly rotation-free with a straight-lined setting movement (c. 3, l. 34-41) with at least two steps (c. 4, l. 7-16), wherein the bolt setting method includes the following steps: a. joining the bolt into the component with a deforming stroke (c. 4, l. 7-16; “firstly pushed only partially into the components to an intermediate point”) during which the bolt reaches a first joining speed of <4 m/s (c. 3, l. 24-33 and claim 1) and the shaft completely penetrates the at least one component with a portion of a maximum diameter with respect to a shaft length (the nail penetrates through at least one component into the other; c. 3, l. 18-48), without a bottom side of the head abutting the at least one component (the “intermediate point”; c. 4, l. 7-16), and b. after the deforming stroke, driving the bolt into the component until a head abutment of the bottom side of the head on the at least one component by at least one friction stroke with which a frictional connection between the shaft and the at least one component is overcome (c. 4, l. 7-16 and claim 1). 
	Kohl does not explicitly teach that the components are metal and/or plastic or that the second joining speed is smaller than the first joining speed.
	Audi teaches a method for setting a nail-shaped bolt (4) with a head and a shaft (4a, 4b; para. [0014]) into at least one component (1, 2; para. [0010]), preferably into a stack of at least two components (1, 2) arranged upon each other (figure 1), out of metal and/or plastic (para. [0004]), wherein the bolt is set into the at least one component nearly rotation-free with a straight-lined setting movement (para. [0010])) with at least two steps (paras. [0010], [0025]-[0026]), wherein the bolt setting method includes the following steps: a. joining the bolt into the component with a deforming stroke (para. [0025]) during which the bolt reaches a first joining speed (v1, para. [0025]) and the shaft completely penetrates the at least one component with a portion of a maximum diameter with respect to a shaft length (figure 3, para. [0025]), without a bottom side of the head abutting the at least one component (the “intermediate position I”; paras. [0025]-[0026]), and b. after the deforming stroke, driving the bolt into the component until a head abutment of the bottom side of the head on the at least one component by at least one friction stroke with which a frictional connection between the shaft and the at least one component is overcome (para. [0026], figure 4) and with which the bolt reaches a second joining speed (v2, para. [0026]) that is smaller than the first joining speed (para. [0026]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided components of metal or plastic, as taught by Audi, in the joining method of Kohl since Kohl is silent regarding the material used in the components and Audi teaches that metal and/or plastic components are routinely used in the automotive industry and joined using nail-shaped bolts (paras. [0004]-[0005]).  Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have performed the driving step of Kohl, at a second speed that is smaller than the first joining speed, as taught by Audi, since Audi teaches that the lower second speed allows for the nail to be pressed into its end position with greater accuracy as opposed to the sudden movement of the first speed (Audi, para. [0026]).

Claim 2:
	Kohl teaches that the bolt is joined with a driver piston (30) with a driver piston mass (figure 2; c. 4, l. 17-57), which determines a kinetic energy of the deforming stroke with a first acceleration accelerated to the first joining speed, so that the bottom side of the head is arranged at a distance to the adjacent component due to the deforming stroke alone (c. 4, l. 17-57).

Claims 3 and 9, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kohl in view of Audi as applied to claims 1 and 2 above, and further in view of Rehling (WO 2019/158402, submitted by applicant via IDS, English translation attached).
Claims 3 and 9:
	Kohl teaches that the driver piston is arranged against a robot hand (10, 22; figure 1) and the driver piston is driven with a linear drive in the form of a servo linear motor, an hydraulic cylinder, a pneumatic cylinder or a servo motor with transmission element (c. 3, l. 34-c. 4, l. 6), wherein during the straight-lined setting movement of the driver piston, at least one of the following sizes is determined: a path, a speed, a force of the driver piston (c. 4, l. 64-c. 5, l. 3; at least path and speed).
	Kohl/Audi does not explicitly teach that the driver piston is arranged in a dampening, spring-pretensioned manner against a robot hand.
	Rehling teaches that the driver piston (P) is arranged in a dampening, spring-pretensioned manner (figure 2; 36, 46, 48) against a robot hand (R) and the driver piston is driven with a linear drive in the form of a servo linear motor, an hydraulic cylinder, a pneumatic cylinder or a servo motor with transmission element (figure 2), wherein during the straight-lined setting movement of the driver piston, at least one of the following sizes is determined: a path, a speed, a force of the driver piston (figure 2; at least path (Rf direction) and speed).
	It would have been obvious to one having ordinary skill in the art at the time the invention was flied to have incorporated the dampened, spring-pretensioned connection between the driver and the robot hand, as taught by Rehling to the robot/tool connection of Kohl/Audi in order to absorb and dampen the forces which occur during driving of the bolt.

Claims 4-8 and 10-14, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohl in view of Audi and Rehling as applied to claims 1-3 and 9 above, and further in view of Kohl (DE 10 2016005850, submitted by applicant via IDS, English translation attached, hereinafter “Kohl850”).
Claims 4 and 10:
	Kohl teaches that the driver piston, driven by the linear drive, is accelerated to the first joining speed (c. 4, l. 3-16).  Kohl does not explicitly teach that an encountering of the driver piston on the bolt is detected and subsequently, the driving of the driver piston is switched off.
	Kohl850 teaches a bolt setting method of a nail-shaped bolt (para. [0006]; joining element in the form of a nail or tack) with a head and a shaft extending from there (figure 1), ending in a tapered manner (nail is tapered, figures 1 and 3) into at least one component (10, 12), wherein the bolt setting method includes the following steps: a. joining the bolt into the components with a stroke during which the bolt reaches a first joining speed of <4 m/s (para. [0012]) in a continuous and controlled manner until the nail reaches the desired depth (paras. [0005], [0010], [0038]-[0040]) wherein an encountering of the driving piston on the nail is detected and the measured parameters, through the controller, provide precise monitoring of the state of the connection and when the driving of the nail is stopped (paras. [0027]-[0034], [0038]-[0040]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporated the sensor and process control of Kohl850 into the system of Kohl/Audi/Rehling in order to provide precision monitoring of the driving of the nail of Kohl/Audi/Rehling in order to avoid overdriving or underdriving the nail into the components (Kohl850, paras. [0005], [0010]-[0012]).
Claims 5 and 11:
	Kohl teaches that during the deforming stroke the bolt is decelerated by work of deformation of the bolt during a penetrating of the shaft into the at least one component to a penetration speed, which is < 85% of the first joining speed (between initial speed at initial contact of the first component and the intermediate position, at which the first driving is brought to a stop due to the deformation and penetration of the bolt, the initial speed is continually decelerated to 0 m/s which is <85% of the initial, first joining speed; c. 4, l. 3-16, c. 4, l. 58-c. 5, l. 3) , and re-driving of the driver piston with the linear drive with the second joining speed in the friction stroke that is smaller than or equal to the penetration speed (Kohl, c. 4, l. 3-16, c. 4, l. 58-c. 5, l. 3; and Audi paras. [0025]-[0026]).
Claims 6 and 12:
	Kohl850 teaches detecting the head abutment of the bolt (para. [0038]-[0040]).
Claims 7 and 13:
	Kohl/Audi teaches that the bolt is completely decelerated during the deforming stroke (first driving) by work of deformation in the components (reaching the intermediate position), subsequently, removing of the driver piston from the bolt into a retreat position and accelerating of the driver piston from the retreat position to a third joining speed (second driving; Kohl, c. 4, l. 3-16, c. 4, l. 58-c. 5, l. 3; and Audi paras. [0025]-[0026]), with which in the friction stroke, the driver piston drives the bolt for reaching the head abutment and which is < 85% of the first joining speed (during the second driving step following the intermediate position, the second driving is brought to a stop due to the deformation and penetration of the bolt, the speed is continually decelerated to 0 m/s which is <85% of the initial, first joining speed; c. 4, l. 3-16, c. 4, l. 58-c. 5, l. 3).  Further, Kohl850 teaches switching-off of the driving of the driver piston after detected encountering of the driver piston on the bolt (paras. [0038]-[0040]).
Claims 8 and 14:
	Kohl850 teaches determining a head projection of the bolt after termination of the driving element (para. [0038]-[0040]) and determining the third joining speed of the driver piston based on the head projection (para. [0038]-[0040]).
Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive.
Applicant alleges that “Kohl does not teach that the intermediate position of the joining element is a position in which the shaft completely penetrates the at least one component.”  Remarks 9.  The examiner respectfully disagrees.
Kohl teaches joining the bolt into the component with a deforming stroke (c. 4, l. 7-16; “firstly pushed only partially into the components to an intermediate point”) the shaft completely penetrates the at least one component with a portion of a maximum diameter with respect to a shaft length (the nail penetrates through at least one component into the other; c. 3, l. 18-48), without a bottom side of the head abutting the at least one component (the “intermediate point”; c. 4, l. 7-16).  As disclosed in Kohl, the nail is pushed into multiple components, thus the nail would reach the second component, and penetrate the first component completely.
Applicant alleges that “the person skilled in the art would not consult any document using a high setting speed.” Remarks 9–10.  The examiner respectfully disagrees.
The mere fact that Kohl discusses the advantages to slower speed setting over higher speed setting does preclude those having ordinary skill in the art from recognizing advantages from disclosures in the same field of endeavor which may apply universally, despite the speed of the setting.  To suggest the one “would not consult any document using high setting speeds” for anything that it contains is not persuasive.
Applicant alleges that Audi’s high speed setting “teaches directly away from Kohl and there is no way for a person of ordinary skill in this art to resolve this irreconcilable difference[s] [sic].”  Remarks 10.  The examiner respectfully disagrees.
Applicant directs to Kohls teachings at c. 1, l. 55–c. 2, l. 3 (reproduced below) to suggest Kohl directly teaches away from high speed setting such as that used in Audi.  

    PNG
    media_image1.png
    354
    447
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    91
    430
    media_image2.png
    Greyscale

Indeed, Kohl teaches that there are disadvantages associated with high speed setting as conventionally used, most notably the “complex and therefore particularly cost-intensive systems” required and “high noise levels” requiring “inflexible sound-insulating cabins”.  However, Kohl does not criticize, discourage, or otherwise discredit the use of high speed systems; rather Kohl merely recognizes some drawbacks of the high speed setting systems that could be mitigated by reducing the setting speeds.  There is no discussion that the connection made is inferior or that the process does not achieve desirable results in the finished product.  Accordingly, the notion that Audi teaches “directly away from Kohl” and there is no way to resolve the differences between Audi and Kohl has not been found persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726